DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 3/24/2020 and 10/30/2020 objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “wherein the organic acid comprises both humic acid and fulvic acid” (claim 1).
Applicant’s specification does not provide support for the aqueous solution comprising both humic and fulvic acid. Instead, they are described as alternatives in the various embodiments of Applicant’s specification. Applicant submits that support for the amendments to claim 1 can be found in the Specification at paragraph [0023]. See Rem. 4. The Examiner disagrees. Specifically, paragraph [0023] discloses: “APICARE Syrup additive is made by first mixing an organic acid with water to form a vehicle. One preferred organic acid is humic acid, including e.g., its lower molecular weight constituent, fulvic acid….Humic and fulmic acids (fulvic acids are humic acids of lower molecular weight and higher oxygen content than other humic acids) are commonly used as a soil supplement in agriculture, and less commonly as a human nutritional supplement.” See Spec. at paragraph [0023] (emphasis added). Notably, the disclosure is of mixing an organic acid with water, not one or more organic acids with water. Furthermore, the disclosure of “humic acid, including e.g., its lower molecular weight see id.), rather than providing support for the formulation including both humic and fulvic acid, would have been understood by an ordinarily skilled artisan merely as meaning that fulvic acid is a lower molecular weight constituent of humic acid, and is another preferred organic acid. In other words, the sentence discloses that one preferred organic acid is humic acid, or, alternatively, fulvic acid, which is a lower molecular weight constituent. Applicant’s subsequent disclosure in paragraph [0023] that humic and fulvic acids are commonly used as a soil supplement, provides no support for Applicant’s invention itself including both humic and fulvic acid.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-9, and 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to recite “wherein the organic acid comprises both humic acid and fulvic acid” (emphasis added).
Applicant’s specification does not provide support for the aqueous solution comprising both humic and fulvic acid. Instead, they are described as alternatives in the various embodiments of Applicant’s specification. Applicant submits that support for the amendments to claim 1 can be found in the Specification at paragraph [0023]. See Rem. 4. The Examiner disagrees. 
Specifically, paragraph [0023] discloses: “APICARE Syrup additive is made by first mixing an organic acid with water to form a vehicle. One preferred organic acid is humic acid, including e.g., its lower molecular weight constituent, fulvic acid….Humic and fulmic acids (fulvic acids are humic acids of lower molecular weight and higher oxygen content than other humic acids) are commonly used as a soil supplement in agriculture, and less commonly as a human nutritional supplement.” See Spec. at paragraph [0023] (emphasis added). Notably, the disclosure is of mixing an organic acid with water, not one or more organic acids with water. Furthermore, the disclosure of “humic acid, including e.g., its lower molecular weight constituent, fulvic acid,” (see id.), rather than providing support for the formulation including both humic and fulvic acid, would have been understood by an ordinarily skilled artisan merely as meaning that fulvic acid is a lower molecular weight constituent of humic acid, and is another preferred organic acid. In other words, the sentence discloses that one preferred 
Applicant’s subsequent disclosure in paragraph [0023] that humic and fulvic acids are commonly used as a soil supplement, provides no support for Applicant’s formulation itself including both humic and fulvic acid.
Claims 4-9 and 11-20 are each rejected as being dependent from a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-9, 12-14, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merckle, DE 4215534 (submitted by Applicant on IDS filed 2/20/2018; English-language translation provided on PTO-892 mailed 10/4/2019), in view of Kemp et al., U.S. Patent No. 6,096,350 (hereinafter Kemp), Van Hoorn et al., U.S. Patent Application Publication No. 2014/0045407 A1 (hereinafter Van Hoorn; submitted by Applicant on IDS filed 2/20/2018), and Chanforan, FR 2985664 (English-language translation provided on PTO-892 mailed 10/4/2019).
Re Claim 1, Merckle discloses a formulation for promoting honeybee health (see Abstract), the formulation comprising: an aqueous solution (see id.) comprising an organic acid (lactic acid or citric acid; see page 1, paragraphs 6, 7, and 9 and page 2, paragraph 3), one or more buffering agents (citric acid or “pH and complexing agents” or other agents to reduce the pH to less than 5; see page 1, paragraph 7 and page 2, paragraph 3), and one or more strains of probiotic bacteria (see page 1, paragraph 9), wherein promoting honeybee health comprises increasing resistance to mite infestation and reducing levels of Nosema infection. See page 1, paragraph 1-5 and page 2, paragraph 1.
Merckle does not disclose the organic acid comprising both humic acid and fulvic acid, one or more coloring dyes, or the one or more strains of probiotic bacteria are selected from the group consisting of Bacillus subtilis, Bacillus pumilus, Bacillus licheniformis, Bacillus megaterium, and Bacillus laterosporus.
see, e.g., Abstract), teaches that it is well-known in the art for the formulation to comprise: an aqueous solution (see column 3, lines 44-50), one or more buffering agents (see column 3, line 51 to column 4, line 13), and one or more coloring dyes. See column 5, lines 38-44.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the aqueous solution of Merckle to comprise one or more coloring dyes, as taught by Kemp, in order to allow a user or bee to see the composition. See Kemp at column 3, lines 48-49.
Van Hoorn, similarly directed to a formulation for promoting honeybee health (see, e.g., Abstract), the formulation comprising: an aqueous solution (see paragraph [0007]) comprising an organic acid (see paragraph [0017]), teaches that it is known in the art for the organic acid to comprise both humic acid and fulvic acid. See id., paragraph [0018], and paragraphs [0022]-[0024], noting the teaching of vinasse including both humic and fulvic acids.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the organic acid of Merckle as modified by Kemp to be both humic acid and fulvic acid, as humic acid is known in the art to neutralize the ability of herbicides to prevent synthesis of amino acids and destroy probiotic bacteria in warm-blooded animals. See, e.g., Kuhnert et al., U.S. Patent Application Publication No. 2015/0216871 A1, at paragraphs [0002]-[0004]. Fulvic acid is known in the art to be an excellent dietary supplement for animals for improving gastrointestinal health and protecting against bacteria, viruses, and inflammation. Using the commercially-available See Spec. paragraph [0023].
And Chanforan, similarly directed to a formulation for promoting honeybee health, the formulation comprising an aqueous solution (see, e.g., page 3, full paragraph 3) and one or more strains of probiotic bacteria (see page 3, full paragraphs 1-3), teaches that it is well-known in the art for the one or more strains of probiotic bacteria to be selected from the group consisting of Bacillus subtilis (see id.), bacillus Bumilus, Bacillus licheniformis, Bacillus megaterium, and Bacillus laterosporus.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Merckle as modified by Kemp and Van Hoorn to have the one or more strains of probiotic bacteria be selected from the group consisting of bacillus subtilis, bacillus pumilus, bacillus licheniformis, bacillus megaterium, and bacillus laterosporus, as taught by Chanforan, in order to prevent winter mortality and colony collapse disorder. See Chanforan at Abstract.
The ”wherein promoting honeybee health comprises increasing resistance to mite infestation and reducing levels of Nosema infection” limitation is a “wherein” clause whose limitations would necessarily result from the recited components of the formulation being provided by the prior art. See MPEP 2111.04. Nevertheless, Merckle as modified by Kemp, Van Hoorn, and Chanforan teach the formulation increasing resistance to mite infestation and reducing levels of Nosema infection. See Merckle at page 1, paragraphs 1-5 and page 2, paragraph 1; Van Hoorn at paragraphs [0001]-
Re Claim 4, Merckle as modified by Kemp, Van Hoorn, and Chanforan does not expressly teach that the aqueous solution comprises from 0.1 to 10 kg humic acid per 10 liters total volume. Van Hoorn teaches a large range of mass per total volume of the humic acid. See Van Hoorn at [0022] and [0024].
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Merckle as modified by Kemp, Van Hoorn, and Chanforan to have from 0.1 to 10 kg humic acid per 10 liters total volume of aqueous solution, in order to ensure the effectiveness of the humic acid, and to modify the composition specifically for honeybees. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Re Claim 5, Merckle as modified by Kemp, Van Hoorn, and Chanforan does not teach that the aqueous solution comprises 1.134 kg humic acid per 10 liters total volume. However, it would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Merckle as modified by Kemp, Van Hoorn, and Chanforan to have 1.134 kg humic acid per 10 liters total volume of aqueous solution, in order to ensure the effectiveness of the humic acid, and to modify the composition specifically for honeybees. Applicant’s specification does not allege any criticality of specifically 1.134 kg humic acid per 10 liters total volume, and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
see Merckle at page 2, paragraph 3) and sodium bicarbonate.
Re Claim 7, Merckle does not disclose that the aqueous solution comprises 4 grams of citric acid and 4 grams of sodium bicarbonate per 10 liters total volume.
Kemp again teaches that the aqueous solution comprises about 4 grams of citric acid per 10 liters total volume. See column 4, lines 1-6 and 14-27. Kemp teaches an overlapping range.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the citric acid of Merckle to be about 4 grams per 10 liters total volume, as taught by Kemp, in order to achieve the desired pH optimal for bees. See also Merckle at page 1, paragraph 7. Although Merckle and Kemp does not teach specifically 4 grams of citric acid per 10 liters total volume, such a modification would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention, in order to achieve a desired pH, and view of the overlapping range of Merckle as modified by Kemp, and because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Merckle as modified by Kemp, Van Hoorn, and Chanforan does not teach also 4 grams of sodium bicarbonate per 10 liters total volume, but such a modification would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention, if desired to raise the pH with an alkalizing agent. Sodium bicarbonate is well-known in the art to be a stable and common buffering agent. Furthermore, citric acid is 
Re Claim 8, Merckle as modified by Kemp, Van Hoorn, and Chanforan teaches that the one or more coloring dyes are selected from the group consisting of brilliant blue and lemon yellow. See Kemp at column 5, lines 38-44.
Re Claim 9, Merckle as modified by Kemp, Van Hoorn, and Chanforan teaches that the aqueous solution comprises about 0.16 grams of brilliant blue or about 0.16 grams of lemon yellow per 10 liters total volume. See id. Kemp teaches about 0.005% to about 0.15% by weight of the volume of the aqueous solution, which would appear to be about 0.16 grams per 10 liters total volume of the aqueous solution. Applicant’s specification does not allege any criticality of the claimed range, and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Although Merckle as modified by Kemp, Van Hoorn, and Chanforan does not teach exactly 0.16 grams of brilliant blue or 0.16 grams of lemon yellow per 10 liters total volume, such a modification would have been obvious, to obtain a precise coloring as desired for attraction to the honeybees. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Although Merckle as modified by Kemp, Van Hoorn, and Chanforan teaches only one of the brilliant blue or lemon yellow, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to use both dyes, in order to 
Re Claim 12, Merckle does not expressly disclose whether the formulation is in the form of a syrup additive or a spray. Kemp again teaches that the formulation is in the form of a syrup additive or a spray. See Examples 2 and 7.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the formulation to be in the form of a syrup additive or a spray, as taught by Kemp, for example to use the formulation to disinfect an empty hive, or to meet the treatment preferences of a beekeeper or population of bees. See Kemp at Example 2.
Re Claim 13, Merckle as modified by Kemp, Van Hoorn, and Chanforan teaches that the formulation further comprises additional active and/or inert ingredients. See Merckle at page 1, paragraphs 6, 7, and 9.
Re Claim 14, Merckle as modified by Kemp, Van Hoorn, and Chanforan teaches that the organic acid is fulvic acid (see Van Hoorn at paragraphs [0017] and [0022]-[0023]) and wherein the formulation further comprises nitrogen (see Merckle at page 1, paragraph 7), phosphate (see Van Hoorn at paragraph [0022]), potassium (see id.), and one or more amino acids selected from the group consisting of alanine (see Merckle at page 1, paragraph 6), arginine, aspartic acid, glutamic acid (see id.), glycine, histidine, isoleucine, lysine, pheylalanine, proline, serine, threonine, valine, and tyrosine.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the formulation to comprise phosphate and potassium, as taught by Van Hoorn, in order to include important minerals for promoting overall 
Re Claim 18, Merckle as modified by Kemp, Van Hoorn, and Chanforan teaches mixing the formulation of claim 1 (see rejection of Claim 1 above) and administering the formulation to a honeybee colony in need thereof. See Merckle at Abstract and page 2, paragraph 1.
Re Claim 19, Merckle as modified by Kemp, Van Hoorn, and Chanforan teaches that administering comprises feeding the formulation in a 1:1 to 1:2 mixture of formulation to beekeeper’s syrup solution. See Chanforan at page 3, full paragraph 3.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the administering to comprise feeding in a 1:1 to 1:2 mixture of formulation to standard beekeeper’s sugar syrup, as taught by Chanforan, in order to ensure absorption by the bees (see Merckle at page 2, paragraph 1) and easy administering to the bees.
Re Claim 20, Merckle as modified by Kemp, Van Hoorn, and Chanforan teaches that administering comprises spraying (see Chanforan page 3, full paragraph 4) the formulation directly onto a brood nest of the colony. See Chanforan at page 3, full paragraph 5.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the administering to comprise spraying the formulation .
Claims 11, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merckle, Kemp, Van Hoorn, and Chanforan as applied to claim 1 above, and further in view of Isaksen et al., U.S. Patent Application Publication No. 2015/0216203 A1 (hereinafter Isaksen).
Re Claim 11, Merckle as modified by Kemp, Van Hoorn, and Chanforan teaches that the aqueous solution comprises between 0.1 grams and 230 grams per hive of total bacteria culture, mixed with 2 kg sugar syrup. See Chanforan at page 4, full paragraph 1. Merckle as modified by Kemp, Van Hoorn, and Chanforn does not disclose that the aqueous solution comprises about 0.064 grams of dried bacillus culture of each of the one or more strains of probiotic bacteria per 10 liters total volume.
However, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Merckle as modified by Kemp, Van Hoorn, and Chanforan to comprise about 0.32 grams of total culture per 10 liters total volume, in order to provide sufficient probiotic for a given hive colony. Applicant’s specification does not allege any criticality of the amount of total probiotic bacteria, and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.04.
Isaksen, similarly directed to a formulation for promoting animal health, the formulation comprising one or more strains of probiotic bacteria (see Abstract), teaches that it is known in the art for the one or more strains to be selected from the group see Abstract and paragraphs [0075]-[0094], [0301], and [0452]), dried bacillus pumilus (see id.), dried bacillus licheniformis (see id.), dried bacillus megaterium, and dried bacillus laterosporous.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Merckle as modified by Kemp, Van Hoorn, and Chanforan to have the bacteria include bacillus subtilis, bacillus pumilus, and bacillus licheniformis, all in dried form, as taught by Isaksen, in order to use various strains of probiotic bacteria (see also Chanforan at page 3, full paragraphs 1-2) for improved comprehensive honeybee health. Although Merckle as modified by Kemp, Van Hoorn, Chanforan, and Isaksen does not teach bacillus megaterium or bacillus laterosporus, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to include those strains of bacillus, in order to further improve honeybee health. Applicant’s specification has not alleged any criticality of including those two strains of bacillus.
Re Claim 15, Merckle as modified by Kemp, Van Hoorn, and Chanforan teaches a kit for making the formulation of claim 1 (see rejection of claim 1 above), the kit comprising humic acid (see Van Hoorn at paragraphs [0017] and [0022]-[0023]), citric acid (see Merckle at page 2, paragraph 3), brilliant blue or lemon yellow dyes (see Kemp at column 5, lines 38-41), and a probiotic culture mix comprising multiple strains of probiotic bacteria (see Merckle at page 1, paragraph 9), including bacillus subtilis (see Chanforan at page 3, full paragraphs 1-3).
Merckle as modified by Kemp, Van Hoorn, and Chanforan does not teach the kit comprising sodium bicarbonate, both dyes, and the probiotic culture mix being dried and See also rejections of claims 8 and 9 above.
And Isaksen, similarly directed to a formulation for promoting animal health, the formulation comprising one or more strains of probiotic bacteria (see Abstract), teaches that it is known in the art for the one or more strains to be selected from the group consisting of dried bacillus subtilis (see Abstract and paragraphs [0075]-[0094], [0301], and [0452]), dried bacillus pumilus (see id.), dried bacillus licheniformis (see id.), bacillus megaterium, and bacillus laterosporous.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Merckle as modified by Kemp, Van Hoorn, and Chanforan to have the bacteria include bacillus subtilis, bacillus pumilus, and bacillus licheniformis, all in dried form, as taught by Isaksen, in order to use various strains of probiotic bacteria (see also Merckle at page 1, paragraph 9) for improved comprehensive honeybee health. Although Merckle as modified by Kemp, Van Hoorn, Chanforan, and Isaksen does not teach bacillus megaterium or bacillus laterosporus, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to include those strains of bacillus, in order to further improve honeybee health. Applicant’s specification has not alleged any criticality of including those two strains of bacillus.
See Chanforan at page 3, full paragraph 6.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the kit to comprise instructions for mixing, activating, and using the formulation, as taught by Chanforan, in order to provide a user-friendly product that will be properly used.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merckle, Kemp, Van Hoorn, Chanforan, and Isaksen as applied to claim 15 above, and further in view of Swanson, U.S. Patent Application Publication No. 2006/0009122 A1.
Re Claim 16, Merckle as modified by Kemp, Van Hoorn, Chanforan, and Isaksen does not teach that the ingredients are pre-weighed and packaged in sterile disposable bags sufficient for mixing 10 liters of formulation.
Swanson, similarly directed to a formulation for promoting honeybee health (see Abstract), teaches a kit for the formulation, wherein the ingredients are pre-weighed and packaged (see paragraphs [0044] and [0050], noting that the ingredients in the form of individual gel slabs requires pre-weighing and pre-fabricating) in disposable bags (envelopes) sufficient for containing a desired dosage. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Merckle as modified by Kemp, Van Hoorn, Chanforan, and Isaksen to have the ingredients pre-weighed and packaged in disposable bags sufficient for mixing 10 liters of formulation, in view of the teachings of Swanson for minimizing required user sterile disposable bags, it would have been further obvious to use sterile disposable bags, in order to ensure the dried bacteria, acids, sodium bicarbonate, and dyes remain free of any contaminants prior to use.
Response to Arguments
Applicant's arguments filed 10/30/2020 have been fully considered but they are not persuasive. Applicant’s arguments directed to the new matter objection and written description rejection are addressed supra.
Applicant argues that “[t]his combination [of both humic acid and fulvic acid] was not previously rejected by the Office, much less this specific combination, in combination with the recited specified probiotic bacteria.” Rem. 5-6.
Applicant’s argument ignores the rejection of claim 1 in the Final Action mailed 5/6/2020. In particular, then-presented claim 1 required both humic acid and fulvic acid, and the one or more recited strains of probiotic bacteria in the formulation. As discussed in that action, and above, Van Hoorn teaches vinasse, which includes both humic acid and fulvic acid, in their formulation. See paragraphs [0017]-[0018] and [0022]-[0024]. It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Merckle as modified by Kemp to have the humic acid and fulvic acid of Van Hoorn for the reasons discussed above. Additionally, as discussed above, Chanforan teaches including one or more strains of probiotic bacteria, and it would have been obvious to modify Merckle as modified by Kemp and Van Hoorn to have the one or more strains of probiotic bacteria as taught by Chanforan, in order to reduce winter mortality and CCD. See Chanforan at Abstract.
Applicant further argues that Examples 1, 6, and 7 are demonstrated in the specification as the combination having superior results. Applicant cites to “unexpected and dramatic resistance to mite infestation compared to the national averages” (quoting paragraph [0048]) and “unexpected reduction in levels of Nosema infection compared to the national averages” (quoting paragraph [0050]). See Rem. 6.
Applicant’s argument is unpersuasive to show unexpected results. The examples and disclosure provided by the specification provide evidence only that the levels of Nosema infection were reduced compared to untreated hives. The “national averages,” to which Applicant cites, do not include any information indicating whether the hives were in some way treated with another Nosema product. Therefore, Applicant’s argument is not persuasive to show unexpected results compared to prior art treatments.
Applicant argues that there is no teaching or suggestion in the prior art of improving honeybee health by increasing resistance to mite infestation or reducing the levels of Nosema infection. See Rem. 6.
As noted above in the rejection of claim 1, the recitations of the relevant “wherein” clause necessarily flow from the formulation as claimed and rendered obvious by the prior art. Furthermore, as discussed above, even assuming, arguendo, the limitations of the “wherein” clause has separate meaning and purpose, Merckle as modified by Kemp, Van Hoorn, and Chanforan teach the formulation increasing resistance to mite infestation and reducing levels of Nosema infection. See Merckle at page 1, paragraphs 1-5 and page 2, paragraph 1; Van Hoorn at paragraphs [0001]-[0004] and [0006]-[0009]; Chanforan at page 1, paragraphs 1-4 and page 5, paragraphs 1-3.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271.  The examiner can normally be reached on M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA L TSANG/           Primary Examiner, Art Unit 3642